Case 4:19-cv-02359 Document 59 Filed on 04/23/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 23, 2020
                                                                               David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        NORMA JOYCE                   §    CIVIL ACTION NO.
        BROOKS,                       §    4:19-cv-02359
                 Plaintiff,           §
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        REVERSE MORTGAGE              §
        SOLUTIONS INC et al,          §
                 Defendants.          §

                                    ORDER

             Before the Court is a motion by Defendants NexBank SSB
       and Reverse Mortgage Solutions Inc seeking to compel Plaintiff
       Norma Joyce Brooks to make an election of remedies. Dkt 22.
       After they filed this motion, the Court removed RMS as a
       defendant in this case. See Minute Entry of October 10, 2019.
       The motion is denied.
             This is a property dispute. Brooks lives in a home she
       inherited from her late husband. Dkt 9 at ¶ 1. She signed an
       agreement in 2016 with RMS and the lender. NexBank is the
       current lender. She alleges this agreement deferred foreclosure so
       long as she met certain conditions, and she asserts that she did
       meet those conditions. Ibid. But NexBank sold her home at a
       foreclosure sale in 2019.
             Brooks now seeks to prevent eviction. She originally filed
       this action in state court against NexBank and RMS. They
       removed the action, and Brooks filed an amended complaint
       asserting claims against NexBank and Defendant SSN
       Investments LLC. Dkt 9. Brooks asserts claims for trespass to try
       title, quiet title, breach of contract, violation of the Texas Debt
Case 4:19-cv-02359 Document 59 Filed on 04/23/20 in TXSD Page 2 of 3




       Collection Act, and declaratory judgment. She also seeks
       damages.
             NexBank then filed the instant motion to compel Brooks to
       make an election of remedies. It argues that Brooks cannot ask
       the Court “both to set aside the foreclosure sale and,
       contemporaneously, award damages” because they are
       inconsistent theories. Dkt 22 at ¶ 17. It seeks an order requiring
       Brooks “to make an election of remedies, i.e. rescission, including
       payment of all amounts due and owing Defendants on the
       mortgage, or abandonment of the property with the right to
       pursue monetary damages.” Id at ¶ 20.
             The Court denies NexBank’s motion for several obvious
       reasons.
             First, NexBank points to nothing in the Federal Rules of Civil
       Procedure requiring an election of remedies before judgment.
       The Court is aware of none. To the contrary, Rule 8(d)(3)
       provides, “A party may state as many separate claims or defenses
       as it has, regardless of consistency.” Even though Brooks may be
       forced to ultimately select one remedy, there is no requirement
       that she initially plead consistent remedies. See Ditech Financial
       LLC v Naumann, 742 F App’x 810, 811 n 2 (5th Cir 2018) (per
       curiam). Relief will be determined at final judgment to the extent
       necessary. See FRCP 54(c).
             Second, NexBank points to nothing in the Texas Rules of Civil
       Procedure requiring an election of remedies before judgment.
       Again to the contrary, Rule 48 provides, “A party may also state
       as many separate claims or defenses as he has regardless of
       consistency and whether based upon legal or equitable grounds
       or both.” Important practical considerations underlie this rule:
       “In the first place, a plaintiff with a single claim may be uncertain
       either as to the fact propositions which may be established at the
       trial, or as to the rules of substantive law which the court will
       deem applicable to the established facts, and therefore, in order
       to hedge against all contingencies, may need to plead his claim to
       fit multiple theories and often seek alternative and inconsistent
       relief.” Roy McDonald, Texas Civil Practice, Vol 2, p 571, § 6.20.
             Third, NexBank premises its entire motion on a claim that
       Brooks does not even assert—wrongful foreclosure. It cites no



                                        2
Case 4:19-cv-02359 Document 59 Filed on 04/23/20 in TXSD Page 3 of 3




       authority that would compel Brooks to make an election of
       remedies on the claims she actually does assert. And even were
       the Court to construe her allegations as a claim for wrongful
       foreclosure, the election-of-remedies doctrine does not dictate
       that Brooks must elect her remedy now. True, a plaintiff pursuing
       a wrongful foreclosure action is limited to two alternative
       remedies—to set aside the sale or recover damages in the amount
       of the value of the property. Diversified Inc v Gibraltar Savings
       Association, 762 SW2d 620, 623 (Tex App—Houston [14th Dist]
       1988). And also true, the election-of-remedies doctrine “is
       designed to prevent a party who has obtained a specific form of
       remedy from obtaining a different and inconsistent remedy for
       the same wrong.” Fina Supply Inc v Abilene National Bank, 726
       SW2d 537, 541 (Tex 1987). But the doctrine specifically allows a
       plaintiff “to plead and prove inconsistent causes of action and
       seek alternative relief.” Houston Sash & Door Co v Davidson, 509
       SW2d 690, 692 (Tex Civ App, Beaumont 1974). Only when the
       plaintiff has selected a remedy does it waive the other. Ibid.
            Brooks has not yet made her election. The Court will not
       force her to do so now.
            The Court DENIES the motion to compel to make an election
       of remedies. Dkt 22.
            SO ORDERED.
            Signed on April 23, 2020, at Houston, Texas.


                                   Hon. Charles Eskridge
                                   United States District Judge




                                      3
